IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ROTHSCHILD BROADCAST §
DISTRIBUTION SYSTEMS, LLC, §
Plaintiff, : Case No: 1:20-cv-10301
VS. : PATENT CASE
PEXIP, INC., : JURY TRIAL DEMANDED
Defendant. : AFFIDAVIT OF JAY JOHNSON
§
COUNTY OF DALLAS )
STATE OF TEXAS

Under penalties of perjury under Federal law, I hereby attest:

1. 1 am in good standing of the bar of the State of Texas and there are no pending
disciplinary proceedings against me in any state or federal court;

2. | have never been convicted of a felony;

3. | have never been censured, suspended, disbarred or denied admission or
readmission by any court:

4, [have read and understood and will follow the Local Rules of the Southern District

 

of New York.
Dated: December 4, 2020 Respectfully submitted,
(ag
JAY JOHNSON
State Bar No. 24067322
KIZZIA JOHNSON, PLLC

1910 Pacific Ave., Suite 13000
Dallas, Texas 75201

(214) 451-0164

Fax: (214) 451-0165

 
jay@kjpllc.com

ATTORNEY FOR PLAINTIFF

Sworn to and — before me, by means of ~ physical presence or ____ online

notarization, this Ht day of Decevber, 2020, by Jay Tohn.son

 

Sh, JEANNINE C, JIRAL
= ites -fz Notary Public, State of Texas

eee Comm. Expires 10-04-2024
6 OF We Notary ID 10590336

 

 

NOTARY PUBLIC/STATE OF TEXAS

 
